Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 1 of 35




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 2 of 35




                              EXHIBIT B
                                                                     ss
                                                                   e
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 3 of 3
                                                                rg
                                                             u
                                                        lynB
                                                  a r i
                                            f M
                                       e o
                                  f fic
                            y  O
                        o p
                   l  C
              icia
        o f f
    Un                            EXHIBIT B
                                                                   ss
                                                                 e
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 4 of 3
                                                              rg
                                                           u
                                                      lynB
                                                a r i
                                           f  M
                                     e  o
                                 ffic
                             y O
                        o  p
                       C
                i  al
          f f ic
        o
    Un                          EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 5 of 35            6/21/2019 12:29 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 34575360
                                                                              By: KATINA WILLIAMS
                                                                          Filed: 6/21/2019 12:29 PM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                          rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 6 of 35

                 2019-39061 / Court: 152




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                          rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 7 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                          rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 8 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                          rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 9 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                          rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 10 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 11 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 12 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 13 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 14 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 15 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 16 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 17 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 18 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 19 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 20 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 21 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 22 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 23 of 35




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                          rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                              EXHIBIT B
    Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 24 of 35                             7/9/2019 10:54 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 34970519
                                                                                                   By: KATINA WILLIAMS
                                       CAUSE NO. 2019-39061                                      Filed: 7/9/2019 10:54 AM


GREATLAND CENTER DBA            §                               IN THE JUDICIAL COURT
GREATLAND INVESTMENT, INC.      §
                                §
     Plaintiff,                 §
                                §
v.                              §                               HARRIS COUNTY, TEXAS
                                §
                                §
BLACKBOARD SPECIALTY            §
INSURANCE COMPANY (F/K/A        §
HAMILTON SPECIALTY INSURANCE    §
COMPANY) AND EUGENE GIL GUSHIN, §
SR.                             §
                                §
     Defendants.                §                                 152nd DISTRICT COURT

            DEFENDANT’S ORIGINAL ANSWER AND GENERAL DENIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant, Blackboard Specialty Insurance Company formerly known as Hamilton

Specialty Insurance Company (“Blackboard”), files this Original Answer to Plaintiff's Original

Petition, and would respectfully show the following:

                                  I.       GENERAL DENIAL

       Blackboard asserts a general denial as authorized by Rule 92 of the Texas Rules of Civil

Procedure and respectfully requests that Plaintiff Greatland Center d/b/a Greatland Investment,

Inc. (“Plaintiff”) be required to prove the charges and allegations made against it by a

preponderance of the evidence as is required by the Constitution and laws of the State of Texas.

                         II.     DISCOVERY PLAN: LEVEL TWO

       Blackboard asserts that Level Two discovery is appropriate in this case.

                               III.      SPECIAL EXCEPTIONS

                                FIRST SPECIAL EXCEPTION
                                     Breach of Contract

       Blackboard specifically excepts to Plaintiff’s Original Petition because it only vaguely

and generically alleges that it breached its contract of insurance. The vague and indefinite breach

                                        EXHIBIT
DEFENDANT BLACKBOARD’S ORIGINAL ANSWER AND GENERALB
                                                  DENIAL                                          PAGE 1
    Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 25 of 35

of contract claim fails to: (1) provide fair notice of the elements and facts of the loss allegedly

sustained by Plaintiff; (2) provide fair notice of facts showing Plaintiff’s alleged loss was

covered under the terms of the insurance contract at issue; or (3) provide fair notice of the acts

and/or omissions by Blackboard which allegedly could amount to a breach of its contractual

obligations, if any, to Plaintiff.

                                 SECOND SPECIAL EXCEPTION
                                      Bad Faith Claims

        Blackboard specially excepts to Plaintiff’s Original Petition because Plaintiff fails to

plead all of the elements of its alleged cause of action for breach of the duty of good faith and

fair dealing. As a result, Plaintiff should be required to file an amended pleading which sets for

the elements and facts and evidence in support of Plaintiff’s claim for bad faith, as well as all

related damages.

                                     THIRD SPECIAL EXCEPTION
                                            Chapter 541

        Blackboard specially excepts to Plaintiff’s Original Petition because Plaintiff’s Chapter

541 claims are deficient. The elements of a cause of action under Chapter 541 are: (1) the

plaintiff is a “person” as defined by Texas Insurance Code §541.002; (2) the defendant’s acts or

practices violated a section of the Insurance Code, §17.46(b) of the Texas Business & Commerce

Code, or violated a tie-in provision of the DTPA; and (3) defendant’s acts were a producing

cause Plaintiff’s damages.

        Plaintiff generically alleges that Blackboard violated subparts of §541 but fail to allege

any specific facts on which such claims are based. As a result, Plaintiff should be required to file

an amended pleading setting forth the elements, facts, and evidence in support of its claim for

§541 violations, as well as all related damages.




                                        EXHIBIT
DEFENDANT BLACKBOARD’S ORIGINAL ANSWER AND GENERALB
                                                  DENIAL                                     PAGE 2
    Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 26 of 35

                               FOURTH SPECIAL EXCEPTION
                                       Chapter 542

       Blackboard specially excepts to Plaintiff’s Original Petition because Plaintiff’s Chapter

542 claims are deficient. Plaintiff generically alleges that Blackboard violated subparts of §542

but fail to allege any specific facts on which such claims are based. As a result, Plaintiff should

be required to file an amended pleading setting forth the elements, facts, and evidence in support

of its claim for §542 violations, as well as all related damages.

                                FIFTH SPECIAL EXCEPTION
                                      DTPA Violations

       Blackboard specially excepts to Plaintiff’s Original Petition because its assertions under

the Texas Deceptive Trade Practices – Consumer Protection Act (“DTPA”) are deficient.

Specifically, Plaintiff fails to provide Blackboard with fair notice of the facts and circumstances

supporting the alleged DTPA violations in the Petition. As a result, Plaintiff should be required

to file an amended pleading which sets forth facts and evidence in support of Plaintiff’s claims

and alleged damages.

                              IV.     AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE
                                 Policy Terms and Conditions

       Plaintiff’s claims are subject to the respective terms and conditions of the Policy,

including but not limited to the applicable Policy limit and deductible. Blackboard hereby

incorporates the terms of its Policy by reference.

                             SECOND AFFIRMATIVE DEFENSE
                                  Failure to State a Claim

       Plaintiff’s causes of action are barred, either in whole or in apart, because they fail to

state a claim upon which relief can be granted. Plaintiff fails to describe how Blackboard’s

alleged breach of the insurance contract would convert Plaintiff’s contractual claim into any




                                        EXHIBIT
DEFENDANT BLACKBOARD’S ORIGINAL ANSWER AND GENERALB
                                                  DENIAL                                    PAGE 3
    Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 27 of 35

other causes of action including, but not limited to, breach of the duty of good faith and fair

dealing or a violation of the Texas Insurance Code.

                                  THIRD AFFIRMATIVE DEFENSE
                                       Concurrent Causation

        Plaintiff’s recovery is barred by the doctrine of concurrent causation because it cannot

segregate between the damages caused by covered and non-covered perils. JAW The Pointe,

LLC v. Lexington Ins. Co., 460 S.W.3d 597, 608 (Tex. 2015).

                                 FOURTH AFFIRMATIVE DEFENSE
                                   Liability Not “Reasonably Clear”

        As to Plaintiff’s extra-contractual claims alleging “bad faith”, a bona fide controversy

existed and continues to exist concerning Plaintiff’s entitlement, if any, to insurance benefits

from Blackboard, and Blackboard possesses the right to value claims differently from those

asserting claims under the Policy without facing bad faith liability.

                             FIFTH AFFIRMATIVE DEFENSE
                  Absence of Coverage Precludes Extra-Contractual Liability

        Plaintiff has not suffered any damages that are recoverable under any extra-contractual

theory of liability.

                              SIXTH AFFIRMATIVE DEFENSE
                          Failure to Mitigate/ Contributory Negligence

        Plaintiff is barred from any recovery, in whole or in part, due to its failure to mitigate the

alleged damages and its own contribution to the alleged damages. Because of Plaintiff’s failure

to mitigate damages, it is precluded from recovering any damages that would have been

prevented and/or mitigated.

                             SEVENTH AFFIRMATIVE DEFENSE
                                   Waiver and Estoppel

        Plaintiff has waived and/or is estopped from asserting the claims against Blackboard in

Plaintiff’s Original Petition.



                                        EXHIBIT
DEFENDANT BLACKBOARD’S ORIGINAL ANSWER AND GENERALB
                                                  DENIAL                                       PAGE 4
    Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 28 of 35

                            EIGHTH AFFIRMATIVE DEFENSE
                                 Conditions Precedent

       Plaintiff’s claims are subject to the respective terms and conditions of the Policy,

including but not limited to showing a covered loss.

                             NINTH AFFIRMATIVE DEFENSE
                                    Limit of Liability

       Plaintiff’s damages, if any, are limited by the amount set forth in the policy limitations

provisions of the applicable policy, a copy of which has been produced.



                             TENTH AFFIRMATIVE DEFENSE
                                  Offset and/or Credit

       Plaintiff’s damages, if any, must be offset by the amount of applicable policy deductibles.

Further, any award to Plaintiff must be offset by all prior payments tendered to Plaintiff for the

claims forming the basis of its claims and by all payments and credits otherwise available.

                          ELEVENTH AFFIRMATIVE DEFENSE
                           Contractual and Statutory Limitations

       Any recovery by Plaintiff is subject to the contractual limitations under the policy and/or

the statutory limitations on liabilities and damages contained in Chapter 41 of the Texas Civil

Practice and Remedies Code, as well as all other statutory damage caps provided by law.

                           TWELFTH AFFIRMATIVE DEFENSE
                             Punitive and Exemplary Damages

       Blackboard invokes and asserts all applicable limitations upon punitive damages,

exemplary damages, and additional damages, including, but not limited to, those contained in the

applicable statues under which it is being sued, Texas Civil Practice and Remedies Code Chapter

41, and the United States and Texas Constitutions. Also, to the extent that additional damages or

punitive damages or penalty interest are awarded, more than one of them cannot be awarded for




                                        EXHIBIT
DEFENDANT BLACKBOARD’S ORIGINAL ANSWER AND GENERALB
                                                  DENIAL                                      PAGE 5
    Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 29 of 35

the same conduct and/or based on the same damages as such multiple awards would be multiple

punishments for the same actions.

                                         V.      PRAYER

       Blackboard requests that Plaintiff takes nothing by its claims and that Blackboard be

granted any and all other relief to which it may show itself justly entitled.

                                               Respectfully submitted,
                                               THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                               By: /s/ Christopher H. Avery
                                                      RICHARD HARMON
                                                      Texas State Bar No. 09020700
                                                      rharmon@thompsoncoe.com
                                                      CHRISTOPHER H. AVERY
                                                      Texas State Bar No. 24069321
                                                      cavery@thompsoncoe.com
                                                      ALEXA GOULD
                                                      Texas State Bar No. 24109940
                                                      agould@thompsoncoe.com
                                                      One Riverway, Suite 1400
                                                      Houston, Texas 77056
                                                      Telephone: (713) 403-8210
                                                      Facsimile: (713) 403-8299

                                                       Counsel for Defendant
                                                       Blackboard Specialty Insurance Company

                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of July, 2019, a true and correct copy of the foregoing
was served via e-service, to the following:

 Chad T. Wilson
 Chad Wilson Law Firm, PLLC
 455 East Medical Center Blvd., Suite 555
 Webster, Texas 77598
 Telephone: (832) 415-1432
 Facsimile: (281) 940-2137
 cwilson@cwilsonlaw.com
 Counsel for Plaintiff


                                               /s/ Christopher H. Avery
                                               CHRISTOPHER H. AVERY



                                        EXHIBIT
DEFENDANT BLACKBOARD’S ORIGINAL ANSWER AND GENERALB
                                                  DENIAL                                    PAGE 6
       Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 30 of 35                             7/9/2019 10:59 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 34970861
                                                                                                      By: KATINA WILLIAMS
                                                                                                    Filed: 7/9/2019 10:59 AM

                                          CAUSE NO. 2019-39061

GREATLAND CENTER DBA                            §                 IN THE JUDICIAL COURT
GREATLAND INVESTMENT, INC,                      §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §                 HARRIS COUNTY, TEXAS
                                                §
                                                §
BLACKBOARD SPECIALTY                            §
INSURANCE COMPANY (F/K/A                        §
HAMILTON SPECIALTY INSURANCE                    §
COMPANY) AND EUGENE GIL                         §
GUSHIN, SR.                                     §
                                                §
       Defendants.                              §                  152nd DISTRICT COURT

               DEFENDANT’S ORIGINAL ANSWER AND GENERAL DENIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant, Eugene Gil Gushin, Sr. (“Gushin”), files this Original Answer to Plaintiff's Original

Petition, and would respectfully show the following:

                                     I.       GENERAL DENIAL

       Gushin asserts a general denial as authorized by Rule 92 of the Texas Rules of Civil Procedure

and respectfully requests that Plaintiff Greatland Center d/b/a Greatland Investment, Inc., (“Plaintiff”)

be required to prove the charges and allegations made against it by a preponderance of the evidence as

is required by the Constitution and laws of the State of Texas.

                            II.     DISCOVERY PLAN: LEVEL TWO

       Gushin asserts that Level Two discovery is appropriate in this case.

                                  III.      SPECIAL EXCEPTIONS

                                   FIRST SPECIAL EXCEPTION
                                  Alleged Insurance Code Violations

       Gushin specially excepts to the vague and indefinite claims regarding alleged violations of

chapter 541 of the Texas Insurance Code. Plaintiff has failed to give fair notice of the facts and

DEFENDANT GUSHIN’S ORIGINAL ANSWER AND GENERAL DENIAL                                                    PAGE 1
                                               EXHIBIT B
       Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 31 of 35



circumstances supporting the alleged violations. Plaintiff should be required to file an amended

pleading that sets forth facts to support its claims for alleged violations of chapter 541 of the Texas

Insurance Code, as well as damages proximately caused by each alleged violation.

       Furthermore, Plaintiff’s pleading alleged no conduct on the part of this Defendant which would

subject him to liability under the Texas Insurance Code. As such, Plaintiff failed to give fair and

adequate notice of the facts and circumstances supporting any allegation of an Insurance Code

violation, and Gushin lacks information sufficient to prepare its defense to this cause of action.

                                  SECOND SPECIAL EXCEPTION
                                     Alleged Misrepresentation

       Gushin specially excepts to Plaintiff’s Original Petition for failing to plead sufficient facts to

provide fair notice of the claims asserted therein. Plaintiff’s pleadings alleged that Gushin violated the

Insurance Code by making misrepresentations to Plaintiff without pleading the alleged

misrepresentation of any facts to support the general claims asserted. As such, Gushin lacks

information sufficient to prepare his defense to this cause of action.

                                 THIRD SPECIAL EXCEPTION
                      Alleged “Knowingly” or “Intentional” Acts or Omissions

       Gushin specially excepts to every allegation in Plaintiff’s Original Petition wherein Plaintiff

generally avers or states that Gushin’s alleged improper conduct, as described in Plaintiff’s Original

Petition, was committed “knowingly” or “intentionally.” Plaintiff’s claims in these areas fail to provide

Gushin with sufficient notice of the factual basis or the alleged acts or omissions of Gushin which

support the allegations made. Accordingly, Plaintiff should be required to file amended pleadings to

state with particularity the facts supporting its allegations that Gushin’s conduct was committed

knowingly or intentionally.




DEFENDANT GUSHIN’S ORIGINAL ANSWER AND GENERAL DENIAL                                                PAGE 2
                                               EXHIBIT B
       Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 32 of 35



                                   FOURTH SPECIAL EXCEPTION
                                        Vague Allegations

       With regard to each of the foregoing special exceptions, Plaintiff’s Original Petition fails to

provide any statement of the facts which allegedly support these allegations, conclusions, or causes of

action sufficient to give Gushin fair and adequate notice of the facts and claims in dispute or involved

in the instant matter so as to enable Gushin to prepare a defense. In re Mem'l Hermann Hosp. Sys., 464

S.W.3d 686, 708 (Tex. 2015).

       Plaintiff’s statements are too vague to impart fair notice of Gushin’s alleged actions, omissions,

statements, or decisions that constitute the foregoing alleged breaches of contract or duties;

misrepresentation; or false, misleading, and/or deceptive acts or practices. Without a more definite

statement of Plaintiff’s claims and allegations, Gushin does not have fair notice of the claims brought

against him so that he may adequately prepare a defense to these claims.

                                    FIFTH SPECIAL EXCEPTION
                                            Plausibility

       There mere restatement of prohibitions or recitation of citations to statutory provisions of the

Texas Insurance Code is too vague to impart fair notice of the acts, omissions, and/or practices

purportedly engaged in by any Defendant that allegedly constitutes violations of these statutory

provisions. Similarly, restating the duty of good faith and fair dealing without any reference to

underlying facts fails to provide fair notice of Plaintiff’s claim.

       Therefore, Gushin specifically requests that each of Plaintiff’s allegations identified in the

foregoing Special Exceptions be stricken, or, alternatively, that Plaintiff be required to replead the

allegations to advice Gushin of the specific factual and legal basis for the allegations made against

them so as to provide Defendants fair notice of Plaintiff’s claims and allow them to prepare a defense.




DEFENDANT GUSHIN’S ORIGINAL ANSWER AND GENERAL DENIAL                                             PAGE 3
                                                EXHIBIT B
       Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 33 of 35



                                IV.       AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE
                        Breach of the Duty of Good Faith and Fair Dealing

       Gushin owed Plaintiff no independent duty of good faith and fair dealing. The duty of good

faith and fair dealing only applies to insurance carriers, and does not extend to the insurance

company’s agents or employees. Natividad v. Alexsis, Inc., 875 S.W.2d 695, 697 (Tex. 1994).

                               SECOND AFFIRMATIVE DEFENSE
                                    Failure to State a Claim

       Plaintiff’s causes of action are barred, either in whole or in apart, because they fail to state a

claim upon which relief can be granted.

                                THIRD AFFIRMATIVE DEFENSE
                                       Course and Scope

       At all times relevant to the claims asserted in this action, Defendant, Eugene Gil Gushin, Sr.,

was employed on behalf of Blackboard Specialty Insurance Company, and all of the alleged conduct

on the part of Eugene Gil Gushin, Sr. was in the course and scope of his employment.

                              FOURTH AFFIRMATIVE DEFENSE
                           Failure to Mitigate/ Contributory Negligence

       Plaintiff is barred from any recovery, in whole or in part, due to its failure to mitigate the

alleged damages and its own contribution to the alleged damages. Because of Plaintiff’s failure to

mitigate damages, it is precluded from recovering any damages that would have been prevented and/or

mitigated.

                                FIFTH AFFIRMATIVE DEFENSE
                                     Waiver and Estoppel

       Plaintiff has waived and/or is estopped from asserting the claims against Gushin in Plaintiff’s

Original Petition.




DEFENDANT GUSHIN’S ORIGINAL ANSWER AND GENERAL DENIAL                                             PAGE 4
                                             EXHIBIT B
       Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 34 of 35



                                  SIXTH AFFIRMATIVE DEFENSE
                                         Limit of Liability

       Plaintiff’s damages, if any, are limited by the amount set forth in the policy limitations

provisions of the applicable policy.

                               SEVENTH AFFIRMATIVE DEFENSE
                                     Offset and/or Credit

       Plaintiff’s damages, if any, must be offset by the amount of applicable policy deductibles.

Further, any award to Plaintiff must be offset by all prior payments tendered to Plaintiff for the claims

forming the basis of its claims and by all payments and credits otherwise available.

                                EIGHTH AFFIRMATIVE DEFENSE
                                Contractual and Statutory Limitations

       Any recovery by Plaintiff is subject to the contractual limitations under the policy and/or the

statutory limitations on liabilities and damages contained in Chapter 41 of the Texas Civil Practice and

Remedies Code, as well as all other statutory damage caps provided by law.

                                 NINTH AFFIRMATIVE DEFENSE
                                  Punitive and Exemplary Damages

       Gushin invokes and asserts all applicable limitations upon punitive damages, exemplary

damages, and additional damages, including, but not limited to, those contained in the applicable

statues under which it is being sued, Texas Civil Practice and Remedies Code Chapter 41, and the

United States and Texas Constitutions.        Also, to the extent that additional damages or punitive

damages or penalty interest are awarded, more than one of them cannot be awarded for the same

conduct and/or based on the same damages as such multiple awards would be multiple punishments for

the same actions.

                                            V.       PRAYER

       Gushin requests that Plaintiff takes nothing by its claims and that it be granted any and all other

relief to which he may show it is justly entitled.


DEFENDANT GUSHIN’S ORIGINAL ANSWER AND GENERAL DENIAL                                              PAGE 5
                                                 EXHIBIT B
       Case 4:19-cv-02523 Document 1-3 Filed on 07/12/19 in TXSD Page 35 of 35



                                            Respectfully submitted,
                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                            By: /s/ Christopher H. Avery
                                                   RICHARD HARMON
                                                   Texas State Bar No. 09020700
                                                   rharmon@thompsoncoe.com
                                                   CHRISTOPHER H. AVERY
                                                   Texas State Bar No. 24069321
                                                   cavery@thompsoncoe.com
                                                   ALEXA GOULD
                                                   Texas State Bar No. 24109940
                                                   agould@thompsoncoe.com
                                                   One Riverway, Suite 1400
                                                   Houston, Texas 77056
                                                   Telephone: (713) 403-8210
                                                   Facsimile: (713) 403-8299
                                                   Counsel for Defendant


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of July, 2019, a true and correct copy of the foregoing was
served via e-service, to the following:


 Chad T. Wilson
 Chad Wilson Law Firm, PLLC
 455 East Medical Center Blvd., Suite 555
 Webster, Texas 77598
 Telephone: (832) 415-1432
 Facsimile: (281) 940-2137
 cwilson@cwilsonlaw.com
 Counsel for Plaintiff




                                            /s/ Christopher H. Avery
                                            CHRISTOPHER H. AVERY




DEFENDANT GUSHIN’S ORIGINAL ANSWER AND GENERAL DENIAL                                           PAGE 6
                                             EXHIBIT B
